Citation Nr: 1208503	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  08-13 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a right ankle sprain with arthritis.

2.  Entitlement to a disability rating in excess of 10 percent for a left ankle sprain with arthritis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1963 to May 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran was initially granted service connection for his ankle disabilities in a September 2003 rating decision.  He was assigned a 10 percent disability rating for each ankle, effective January 29, 2001.  In March 2007, the Veteran filed the instant claim for an increased rating for his ankle disabilities, contending that his disabilities wore more severe than currently rated.  

The Veteran was afforded a VA examination in conjunction with his increased rating claims in March 2007.  Based on the examination results, the RO continued the Veteran's rating disabilities at 10 percent for each ankle, as noted in the April 2007 rating decision.  

In support of his claim, the Veteran submitted a letter from a private physician, Christopher Rush, M.D., dated in April 2008, indicating that the Veteran's pain had become more intense and chronic in nature.  Dr. Rush specifically noted that the Veteran's ankle pain had clinically worsened.

The Board observes that the Veteran was last afforded a VA examination of his service-connected ankle disabilities in March 2007.  Consequently, approximately five years have passed since his service-connected disabilities were last evaluated.  While the duty to assist does not require that a claim be remanded for VA examination solely because of the passage of time, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the prior examination.  See VAOPGCPREC 11-95 (1995).  Accordingly, in this case, the Board believes that a current evaluation of the Veteran's service-connected ankle disabilities is required in order to obtain a complete disability picture and to appropriately adjudicate the merits of his increased rating claims, as the contention has been made that his disabilities have been increasing in severity.  See 38 C.F.R. § 3.159 (2011); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  

Therefore, the Board finds that this case must be remanded in order for the Veteran to be afforded a new and contemporaneous VA examination of his ankles to assess the current severity of his service-connected disabilities.

As this case is being remanded for the foregoing reason, all relevant private treatment records should be obtained on remand.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  In this regard, the Board notes that the Veteran provided a letter from Dr. Rush indicating an increase in the severity of the Veteran's ankle disabilities and that recent radiographs were conducted.  As of yet, however, no records pertaining to the Veteran's treatment provided by Dr. Rush have been associated with the claims file.  Accordingly, on remand an attempt should be made to obtain the Veteran's private treatment records pertaining to his service-connected ankle disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide the names and addresses of all physicians/medical care providers that have provided treatment for his service-connected ankle disabilities.  Make arrangement to obtain complete copies of treatment records from any identified providers, to include treatment records from Christopher Rush, M.D.  

2.  Thereafter, schedule the Veteran for an appropriate VA examination of his ankles.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should note the range of motion measurements for the Veteran's left and right ankles, including dorsiflexion and plantar flexion.

Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted.  Whether there is likely to be additional range of motion loss due to any of the following should additionally be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  If feasible, any limitations should be described in terms of additional degrees of limitation of motion.  

The examiner should specifically provide an opinion as to whether there is limited motion which is marked, moderate, or to a lesser degree.

The examiner should indicate if the Veteran has ankylosis of either ankle, and, if so, describe the nature of the ankylosis.

The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the left or right ankle is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the examination report.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

3.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Finally, readjudicate the Veteran's increased rating claims on appeal.  If his claims are not granted in full, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return these issues to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).


